              Case 3:18-cv-02219-AC     Document 40   Filed 07/23/19   Page 1 of 4




Stephen F. English, OSB No. 730843
SEnglish@perkinscoie.com
Sarah J. Crooks, OSB No. 971512
SCrooks@perkinscoie.com
C. Rian Peck, OSB No. 144012
CPeck@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Ben Stafford (pro hac vice)
BStafford@perkinscoie.com
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Defendants
Legacy Health and Legacy Emanuel Hospital &
Health Center

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


JULIANNE HUNTER, individually and on
behalf of all others similarly situated,                            No. 3:18-CV-02219-AC
                        Plaintiff,             CLASS AND COLLECTIVE ACTION

         v.                                    DECLARATION OF ALEXANDRA
                                               STEMMLER IN SUPPORT OF
LEGACY HEALTH, LEGACY                          DEFENDANTS’ MOTION FOR
EMANUEL MEDICAL CENTER,                        PROTECTIVE ORDER
LEGACY EMANUEL HOSPITAL &
HEALTH CENTER, LEGACY HEALTH
PARTNERS, LLC, RANDALL
CHILDREN’S HOSPITAL AT LEGACY
EMANUEL,

                        Defendants.




                                                                     Perkins Coie LLP
1-   DECL. OF ALEXANDRA STEMMLER IN SUPPORT OF                 1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                       Portland, OR 97209-4128
144935691.3                                                          Phone: 503.727.2000
                                                                      Fax: 503.727.2222
              Case 3:18-cv-02219-AC      Document 40      Filed 07/23/19    Page 2 of 4




         I, Alexandra Stemmler, declare as follows:

         1.       I am a Senior Discovery Attorney with Perkins Coie’s E-Discovery Services &

Strategy (“ESS”) practice group. I have personal knowledge of the facts and statements included

in this declaration.

         2.       I have been a Senior Discovery Attorney for four years and have managed

electronic discovery and document review projects of all sizes. Prior to becoming a Senior

Discovery Attorney, I worked as a document review attorney for a year.

         3.       With assistance from other members of the ESS team, we prepared estimates for

the cost of collecting, processing and reviewing electronically stored information contained in

potential Legacy custodians’ email folders in the above-entitled case.

         4.       To prepare the estimates, we needed to determine an assumed average size of a

Legacy custodian’s personal storage table (PST) in the Outlook email program. Accordingly, we

reviewed the PST sizes for a sample of 384 supervisors and managers across the Legacy Health

system. From that sample information, we determined that the average PST size for those

custodians is 5.25 gb per custodian, and we used that average PST size of 5.25 gb per custodian

as the assumed average PST size for our estimates.

         5.       We then collected sample PSTs from two Legacy custodians—one current and

one former manager of the Pediatric Intensive Care Unit at Randall Children’s Hospital (the unit

in which the named plaintiff in this case worked). Using those two exemplar PSTs, we ran the

search terms that Plaintiff proposed in her Request for Production No. 61. The proposed search

terms hit on 12,921 (including email families) of the 116,911 files processed from the two

sample PSTs—in other words, the search terms hit on approximately 11% of the files in the

PSTs. Because the two exemplar PSTs were, in total, much larger in volume than the estimated

5.25gb/custodian average, we based our data collection and processing estimate on the assumed


                                                                          Perkins Coie LLP
2-   DECL. OF ALEXANDRA STEMMLER IN SUPPORT OF                      1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                            Portland, OR 97209-4128
144935691.3                                                               Phone: 503.727.2000
                                                                           Fax: 503.727.2222
              Case 3:18-cv-02219-AC       Document 40       Filed 07/23/19     Page 3 of 4




average size of the custodians’ PSTs, 5.25gb, and compiled estimates of the cost to collect and

process that data into our review platform and database, assuming there were either 75 or 500

custodians.

         6.       Based on the 11% hit rate for Plaintiffs’ proposed search terms, we extrapolated

the potential cost to review the documents on which the search terms hit, assuming there were 75

or 500 custodians.

         7.       Given the proposed number of custodians and in keeping with best practices, we

would engage an hourly third-party professional for collection of custodian PSTs at an estimated

cost of $285.00 per hour with an estimated collection time per PST of 1.5 hours.

         8.       The Legacy document review in this case will consist of two levels of review. At

the first level, review is focused on evaluations of documents for responsiveness, potential

privilege and confidentiality. The first-level review will be conducted by review attorneys and

discovery attorneys. The second-level review will include a targeted quality control review by

discovery attorneys, as well as a second-level review of potentially privileged and confidential

documents, including application of necessary redactions.

         9.       There are several factors that affect the cost of a document review, including the

number of documents and the document-per-hour review rate. Document review costs are also

likely to increase when the document review set contains large numbers of potentially privileged

documents, confidential information or protected health information. This is because it typically

takes longer to identify privileged, confidential and protected health information, and those

documents must often be reviewed by multiple people, including the person who makes the

original decision as to whether a document is privileged, confidential or protected health

information and a second, more senior attorney to sign off on the decision and ensure a high

quality of work.


                                                                             Perkins Coie LLP
3-   DECL. OF ALEXANDRA STEMMLER IN SUPPORT OF                         1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                               Portland, OR 97209-4128
144935691.3                                                                  Phone: 503.727.2000
                                                                              Fax: 503.727.2222
              Case 3:18-cv-02219-AC      Document 40       Filed 07/23/19    Page 4 of 4




         10.      Based on the number of potential custodians, the assumed average PST size, the

search term hit rate, and the two-level review process described above, we were able to craft

estimates of collection, data processing, and review costs assuming there were either 75 or 500

custodians.

         11.      For 500 custodians, we estimate it would cost approximately $224,437.50 to

collect PSTs from those custodians, $189,787.50 to process the data, and around $790,170.00 to

review that data, for a total of $1,204,395.00. Additionally, there would be a monthly data

hosting fee of $45,937.50.

         12.      For 75 custodians, we estimate it would cost approximately $42,750.00 to collect

PSTs from those custodians, $32,287.50 to process the data, and around $123,977.02 to review

that data, for a total of $199,014.52. Additionally, there would be a monthly data hosting fee of

$6,890.63.


         I hereby declare that the above statement is true to the best of my knowledge and belief,

and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

         DATED: July 23, 2019

                                                        /s/ Alexandra Stemmler
                                                      Alexandra Stemmler




                                                                           Perkins Coie LLP
4-   DECL. OF ALEXANDRA STEMMLER IN SUPPORT OF                       1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                             Portland, OR 97209-4128
144935691.3                                                                Phone: 503.727.2000
                                                                            Fax: 503.727.2222
